Citation Nr: 9902483	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  98-00 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to retroactive induction into a vocational 
training and rehabilitation program under Chapter 31, Title 
38, United States Code, for the period from August 1996 to 
December 1996, at the Saint Louis University.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from February 1981 to May 
1986.

This appeal arises from a 1997 determination denying the 
veteran's request to reimburse her for the amount of her 
education loans for the period from August 1996 to December 
1996.

In a July 1997 rating decision, the veteran's claim for a 
compensable evaluation for the residuals of a stress fracture 
of the right foot was denied.  While a notice of disagreement 
was received from the veteran in September 1997 and the 
disability evaluation was increased to 10 percent in a March 
1998 rating decision, the current record does not show that a 
statement of the case has been issued.  Accordingly, this 
issue is referred to the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, for appropriate 
action.


REMAND

The current governing statute and regulation provide that a 
veteran is entitled to training or rehabilitation under 
Chapter 31, Title 38, United States Code, if various criteria 
are met.  Specifically, basic entitlement requires that the 
veteran have a service-connected disability that is rated 20 
percent disabling or more, and be determined by the VA to be 
in need of rehabilitation because of an employment handicap. 
38 U.S.C.A. § 3102 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 21.40 (1998).
 
The veteran has contended the VA should reimburse her for the 
cost of her education loans for the period from August 1996 
to December 1996, at the Saint Louis University.  As the 
predominate method for the VA to pay for the veteran's 
education expenses would be through her participation in the 
vocational training and rehabilitation program, the Board 
concludes that she is now seeking retroactive induction into 
the vocational training and rehabilitation program under 
Chapter 31, Title 38, United States Code.  However, the 
veteran's claim for entitlement to retroactive induction into 
the vocational training and rehabilitation program under 
Chapter 31 for the period from August 1996 to December 1996 
has not been considered under the provisions of 38 C.F.R. 
§ 21.282(b)(1) (1998).

The current record shows that, with respect to the veteran's 
participation in the vocational training and rehabilitation 
program under Chapter 31, during the period in question she 
was in an interrupted status due to medical infeasibility and 
that in January 1997 it was concluded that her medical 
condition had stabilized.  It was noted in a January 1997 
counseling record that, during the fall semester of 1996, she 
had done reasonably well academically.

The Court has directed that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must examine the notice and opportunity to submit 
evidence or argument on that question provided the veteran; 
if it is determined that adequate notice and opportunity have 
not been accorded the veteran, it must be considered whether 
the veteran has been prejudiced thereby. Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  The Board finds that under the 
circumstances of this appeal, such requirements regarding 
notice and opportunity cannot be met without additional 
action by the RO.  As the determination of the veteran's 
claim was not based on the appropriate provisions of the VA 
regulations, a remand is required to permit a determination 
based on the correct legal authority, and to preserve the 
veteran's due process rights.
 
In that regard, the Board finds that a remand is in order so 
that consideration of the veteran's claim may be made under 
the provisions of 38 C.F.R. § 21.282(b) and so that the 
veteran may be informed of the current laws and regulations 
pertinent to her claim.
 
Accordingly, this matter is REMANDED for the following 
action:
 
The originating agency should refer the 
case to the vocational rehabilitation and 
counseling division of the St. Louis, 
Missouri, Regional Office, and that 
division should adjudicate the veteran's 
claim of entitlement to retroactive 
induction into the vocational training 
and rehabilitation program under 38 
C.F.R. §§ 21.282, for the period from 
August 1996 to December 1996.

If the determination remains adverse to the veteran, she and 
her representative should be sent a supplemental statement of 
the case which contains a summary of the relevant evidence, 
citations of the applicable laws and regulations to include 
all those governing eligibility for Chapter 31 vocational and 
rehabilitation training, and the reasons for the decision.  
The veteran and her representative should then be afforded 
the applicable time to respond.  The case should then be 
returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
